THE THIRTEENTH COURT OF APPEALS

                                   13-14-00265-CV


                                The City of Brownsville
                                           v.
                                 Julio Cesar Ahumada


                                 On Appeal from the
                 County Court at Law No 2 of Cameron County, Texas
                         Trial Cause No. 2010-CCL-01469


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

July 2, 2015